Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 1 of 8




               EXHIBIT A
                       Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 2 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     SOUTHERN
                                                      __________DISTRICT
                                                                 District of OF NEW YORK
                                                                             __________
 */5)&."55&30'5)&&91"35&"11-*$"5*0/0'1"50,)
 $)0%*&7'03"/03%&3505",&%*4$07&3:&5$                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                             REFINITIV US, LLC, CUSTODIAN OF RECORDS

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



  Place: Diamond McCarthy LLP                                                           Date and Time:
           295 Madison Ave., 11th Floor, New York, NY 10017


     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Patokh Chodiev,
Applicant                                                                , who issues or requests this subpoena, are:
Robert W. Mockler, Esq., 295 Madison Ave., 11th Fl. NY, NY. robert.mockler@diamondmccarthy.com 212.430.5439

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 3 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                        Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 4 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
             Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 5 of 8




                                          EXHIBIT A

                            INSTRUCTIONS AND DEFINITIONS

        1.       “You” and “Your” means Refinitiv US LLC.

       2.      Any references to a corporation, partnership, proprietorship, association,
organization or any other business or legal entity, including to You, shall be deemed to include
the corporation’s, partnership’s, proprietorship’s, association’s, organization’s, or other
business or legal entity’s agents, accountants, advisors, employees, attorneys, officers,
directors, direct or indirect shareholders, members, representatives, affiliates, subsidiaries,
predecessors, successors, assigns, or any other Person acting or purporting to act on behalf of
the corporation, partnership, proprietorship, association, organization, or other business or
legal entity.

        3.     The use of any singular noun shall be construed to include the plural, and vice
versa, and a verb in any tense shall be construed as the use of the verb in all other tenses.

        4.       The terms “all,” “any,” and “each” shall each be construed as encompassing any
and all.

      5.      The connectives “and” and “or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of the request all responses that might
otherwise be construed to be outside of its scope.

      6.      “Communication” or “Communications” has the meaning set forth in Local
Rule 26.3(c)(1) of the United States District Court for the Southern District of New York, and
means the transmittal of information (in the form of facts, ideas, inquiries or otherwise).

        7.     “Document” or “Documents” has the meaning set forth in Local Rule 26.3(c)(2)
of the United States District Court for the Southern District of New York, and is defined to be
synonymous in meaning and equal in scope to the usage of the term “Documents or
electronically stored information” in Rule 34(a)(1)(A) of the Federal Rules of Civil Procedure.
This includes all written, graphic, or printed matter of any kind, however produced or
reproduced, including all originals, drafts, working papers, and non-identical copies, whether
different from the originals by reason of any notation made on such copies or otherwise, and
all electronic, mechanical, or optical records or representations of any kind or other data
compilations from which information can be obtained or translated, if necessary, through
detection devices into reasonable usable form.

       8.    The term “Refinitiv” shall include but not be limited to Refinitiv US Fin Corp.,
Refinitiv US Holdings Inc., Refinitiv US IP Corp., Refinitiv US LLC, Refinitiv US
Organization LLC, Refinitiv US Personal Focus Inc. Refinitiv US PME LLC, Refinitiv US
SEF LLC, Refinitiv US Services Corp., and Refinitiv US Tradeweb LLC.




3523450.2
            Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 6 of 8




       9.    The term “Thomson Reuters shall include but not be limited to Thomson Reuters
Corporation, Thomson Reuters America Corporation, Thomson Reuters Applications Inc.,
Thomson Reuters Holdco LLC, Thomson Reuters Organization Corporation, Thomson
Reuters (TRI) Inc., Thomson Reuters U.S.A. Inc., Thomson Reuters U.S. Holdings Inc.,
Thomson Reuters U.S. LLC, and Thomson Reuters Ventures U.S. LLC.

        10.    “World-Check” shall refer to the various products offered by You relating to
customers’ due diligence and Know Your Customer obligations, including World-Check Risk
Intelligence and World-Check One.

      11.    “The Report” shall mean the report published in the World-Check database on
August 17, 2020 on Mr. Patokh Chodiev and any versions of that report since that time.

       12.    You are required to produce all responsive, non-privileged Documents in your
possession, custody or control, wherever located, including without limitation those in the
custody of your representatives, agents, attorneys, affiliates, or anyone acting on your behalf.

       13.     These Requests are continuing requests pursuant to Federal Rule 26(e). You are
required to supplement any production of Documents that are received, discovered, or created
after any of your responses to the Request, or that are otherwise within your possession,
custody, or control.

      14.      If You object to any part of any Request, You are required to produce all
Documents that are responsive to the portions of the Request to which You do not object. You
also must state the nature of, and grounds for, the objection.

        15.     If You cannot comply with any Request in full, You are required to comply to
the fullest extent possible, and You should provide an explanation as to why full compliance
is not possible.

      16.     All Documents shall be produced in native format, or in TIFF format with OCR
images and load files, and shall be sent by email to Thomas.Watson@DiamondMcCarthy.com
as email attachments or by link to a site from which files containing the Documents can be
downloaded.

                                 DOCUMENT REQUESTS

        1.      All Documents, including all Communications, mentioning or relating to Mr.
Chodiev or to any members of Mr. Chodiev’s immediate family for the period January 1, 2018
to the present.

       2.     All Documents, including all Communications, evidencing, reflecting,
mentioning, supporting, or referring to any World-Check reports or unpublished drafts
regarding Mr. Chodiev or to any members of Mr. Chodiev’s immediate family.



                                               2

3523450.2
            Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 7 of 8




       3.    All Documents You received, reviewed, and considered, during the preparation
of any World-Check report on Mr. Chodiev, regardless of whether the previous report was
published.

       4.     All Documents evidencing, reflecting, mentioning, supporting, or referring to
the Report on Mr. Chodiev, including all drafts of the Report.

       5.     Documents sufficient to identify by name, title, employer, and location of the
analysts or individuals who participated in the researching, drafting, and publishing of the
Report, including all persons involved in Your decision to publish the report.

        6.     All Communications with authors or publishers of any materials You received,
reviewed, and considered, during the preparation of the Report, whether or not relied upon or
cited in the Report, including all source material.

        7.     All Documents, including all Communications, evidencing, reflecting,
mentioning, supporting, or referring to any requests to include Mr. Chodiev in a World-Check
report or inquiring why he was not the subject of a World-Check report, including information
identifying the source or sender of all such Communications.

       8.    All Documents, including all Communications, evidencing, reflecting,
mentioning, supporting, or referring to Your policies and procedures for preparing and
publishing World-Check reports on individuals.

       9.     All Documents, including all Communications, evidencing, reflecting,
mentioning, or referring to Your policies and procedures for selecting subjects of World-Check
reports.

        10.     All Documents, including all Communications, evidencing, reflecting,
mentioning, or referring to Your policies and procedures for locating, evaluating, or verifying
the truth or falsity of information reviewed in preparing or updating World-Check reports.

       11.      All Documents, including all Communications, evidencing, reflecting,
mentioning, or referring to any policy, guideline or consideration regarding a person’s
nationality, national origin, race, ethnicity, or religion in connection with World-Check reports,
including but not limited to consideration of whether a person is Muslim or from Central Asia.

       12.     All Documents, including all Communications, evidencing, reflecting,
mentioning, or referring to any study, analysis or other understanding of the impact that an
individual’s nationality, national origin, race, ethnicity, or religion has on whether a person is
included in World-Check reports, including but not limited to consideration of whether a
person is Muslim or from Central Asia.

      13.     All Documents, including all Communications, evidencing, reflecting,
mentioning, or referring to any complaints You have received that subjects are included in the

                                                3

3523450.2
            Case 1:21-mc-00423-AT Document 3-1 Filed 05/04/21 Page 8 of 8




World-Check database or that potential subjects of a World-Check report are treated differently
based in whole or in part on nationality, national origin, race, ethnicity, or religion.

       14.      All Documents, including all Communications, sufficient to show which
Refinitiv company or companies own World-Check, do the research for it, market it, or provide
access to retail customers to it.

       15.    All Documents, including all Communications, sufficient to show Thomson
Reuter’s relationship with Refinitiv with respect to the researching, publishing, and
maintenance of reports on the World-Check database.

       16.     Documents sufficient to show which Refinitiv entities are responsible for
storing, processing, or maintaining the data used by or reflected in the World-Check database.

       17.    Documents sufficient to show which Refinitiv entities are responsible for
making data from the World-Check database available to customers in each country where
such data is made available.




                                              4

3523450.2
